Exhibit 99 General Electric Capital Services, Inc. Condensed Statement of Earnings Three months ended March 31, (In millions, Unaudited) V % Revenues Revenues from services $ $ Sales of goods 42 Total revenues 3% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses (14)% Earnings from continuing operations before income taxes F Benefit (provision) for income taxes Earnings from continuing operations F Earnings (loss) from discontinued operations, net of taxes 19 Net earnings F Less net earnings (loss) attributable to noncontrolling interests 31 Net earnings attributable to GECS $ $ F Amounts attributable to GECS: Earnings from continuing operations $ $ F Earnings (loss) from discontinued operations, net of taxes 19 Net earnings attributable to GECS $ $ F General Electric Capital Services, Inc. Summary of Operating Segments Three months ended March 31, (In millions, Unaudited) V % Revenues Commercial Lending and Leasing (CLL) $ $ -% Consumer 8% Real Estate (4)% Energy Financial Services (56)% GE Capital Aviation Services (GECAS) 7% Total segment revenues -% GECS corporate items and eliminations 61% Total Revenues $ $ 3% Segment profit CLL $ $ F Consumer F Real Estate 11% Energy Financial Services (27)% GECAS (3)% Total segment profit F GECS corporate items and eliminations 82% Earnings from continuing operations attributable to GECS F Earnings (loss) from discontinued operations, net of taxes, attributable to GECS 19 F Net earnings attributable to GECS $ $ F General Electric Capital Services, Inc. Condensed Statement of Financial Position March 31, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECS shareowner's equity Noncontrolling interests Total liabilities and equity $ $
